Name: Council Regulation (EEC) No 1009/83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 83 Official Journal of the European Communities No L 115 / 11 COUNCIL REGULATION (EEC) No 1009/83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the interim system laid down in Regulation (EEC) No 178 / 83 authorizing fishing by Norwegian vessels in the Community fishery zone , which expires on 30 April 1983 , should be replaced by a definitive system for 1983 in accordance with the arrangements negotiated between the Community and Norway , HAS ADOPTED THIS REGULATION: Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea , Skagerrak , Kattegat , the Baltic Sea , the Labrador Sea , Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° 00' N shall be authorized until 31 December 1983 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 11 thereof, Having regard to the proposal from the Commission , Whereas the Community and Norway have held consultations in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ( 2 ) concerning mutual fishing rights in 1983 and the management of joint biological resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities fixing certain fishing quotas for 1983 for the vessels of the other party ; Whereas the Council approved in principle the results of the consultations by adopting on 25 January 1983 Regulation (EEC) No 178 / 83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ( 3 ); Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each Party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat up to four nautical miles from the base-lines ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwegian vessels are authorized to fish for dogfish and basking shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom; 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines which the fishing zones of Member States are measured , with the following exceptions : ( a ) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark ; ( b ) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Fishing in the parts of ICES division III a ), limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden, is not subject to quantitative limitations except for mackerel and saithe . 4 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . ( ») OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 48 . ( 3 ) OJ No L 24 , 27 . 1 . 1983 , p. 79 . No L 115 / 12 Official Journal of the European Communities 30 . 4 . 83 5 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . in ICES sub-area XIV and division Va) and 12 in NAFO sub-area 1 . 4 . The Commission shall issue the licences to fish provided for in paragraph 2 to every Ship for which a licence is required by the Norwegian authorities . 5 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 6 . Licences as provided for in paragraph 1 may be cancelled in favour of the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 7 . In the event that there has been failure to comply with the obligations laid down in this Regulation , the licence shall be withdrawn. 8 . No licence shall be issued for a maximum period of 12 months in respect of vessels for which the obligations laid down in this Regulation have not been observed . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III is be entered . 3 . Vessels referred to in paragraph 1 except those fishing in ICES division III a ) shall transmit to the Commission , according to the rules set out in Annex IV , the information set out in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 4 When an application for a licence is submitted to the Commission, the following information shall be supplied : ( a ) name of vessel ; (b ) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power; (h ) call sign and radio frequency; ( i ) intended method of fishing ; ( j ) intended area of fishing ; (k ) species for which it is intended to fish ; ( 1 ) period for which a licence is required . Article 3 1 . Fishing within NAFO sub-area 1 and ICES sub-areas XIV and V under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 2 . Fishing within all the other ICES sub-areas by vessels exceeding 200 grt under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 3 . The issue of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences shall not exceed : ( a ) 17 for fishing Greenland halibut and halibut in ICES sub-area XIV and division Va) and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 10 in ICES sub-area XIV and division Va ) and 13 in NAFO sub-area 1 . ( b ) 23 for fishing Northern deep-water prawn (Pandalus borealis ) in ICES sub-area XIV and division Va) and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 1 8 Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling , tusk and Greenland halibut is only allowed by use of the method commonly known as 'long-lining'. 30 . 4 . 83 Official Journal of the European Communities No L 115 / 13 Article 6 The use of trawl and purse seine for the capture of pelagic species is prohibited in Skagerrak from Saturday midnight to Sunday midnight . Article 9 Quantities fished under Regulation (EEC) No 178 / 83 will be deducted from the quotas laid down in this Regulation . Article 7 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay , inform the Commission of the name of the vessel involved and of any action they have taken . Article 10 Regulation (EEC) No 178 / 83 is hereby repealed . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 25 January to 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1983 . For the Council The President I. KIECHLE No L 115 / 14 Official Journal of the European Communities 30 . 4 . 83 ANNEX I Fishing quotas Species Area within which fishing is authorized Quantity( tonnes) Mackerel ICES VI a ) ( l ) + VII d), e), f), h ) + Ha) 22 000 Herring ICES VI a) ( ») 7 000 Sprat ICES IV 40 000 Cod ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak ( 2 ) 33 000 Whiting ICES IV 7 000 Plaice ICES IV 5 000 Herring ICES IV c) 4 000 ( 3 ) Sand-eel , Norway pout, blue whiting ICES IV 70 000 ( 4 ) Blue whiting ICES II , IV a), VI a ) (&gt;), VI b), VII ( 5 ), XIV 160 000 ( «) Blue ling ICES IV, V b), VI , VII 1 000 ( 7 ) Ling and tusk ICES IV, V b), VI , VII 22 000 ( 7 ) ( 8 ) Dogfish ICES IV, VI , VII 2 000 ( ») Basking shark (") ICES IV, VI , VII 800 ( ») Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn (Pandalus borealis ) NAFO I (") ICES XIV + V a) 500 2 000 Greenland halibut NAFO I 500 ( ,2 ) ICES XIV + V a) 500 ( «) Halibut NAFO I 200 ( 12 ) Other species ( 13 ) ICES IV 5000 (&gt;) North of 56 ° 30' N. (2 ) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden. ( J ) From this quota catches made between 1 October and 31 December 1982 shall be deducted . The remainder, may be fished only until 28 February 1983 . ( 4 ) Of which sand-eel alone not more than 60 000 tonnes or Norway pout and blue whiting together not more than 50 000 tonnes. Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a ) north of 56 ° 30 ' N. However, this quantity should be deducted from the quota of sand-eel , Norway pout and blue whiting in ICES IV . ( s ) West of 12 ° W. ( 6 ) Of which no more than 40 000 tonnes may be fished in ICES division IV a). ( 7 ) Of which a by-catch of 20 % of cod per ship , at any moment, is authorized in ICES sub-areas VI and VII . However , this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod. (*) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 9 000 tonnes. (') This quota does not include catches taken in the areas defined in Annex II . ( ie ) Basking shark liver . (") South of 68 ° N. ( 1J ) By-catches of cod should not exceed 10 % . ( 13 ) Excluding shrimps. 30 . 4 . 83 Official Journal of the European Communities No L 115 / 15 ANNEX 11 Zone between six and 12 nautical miles from base-lines of the territorial sea of the United Kingdom (a) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist ) northwards to a line due east of Start Point (Orkney ) including the areas around the Flannan Islands , the Shetland Islands and Fair Isle and the off-lying islands of the St Kilda Group , North Rona and Sulisker , Sule Skerry and Stack Skerry ; (b ) Fishing for basking sharks : the same areas as for dogfish and also the area between a line due west of the Mull of Oa ( Islay ) and a line due west of Ard an Runair . ANNEX III 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity ( in kilograms) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used; 1.5 . all radio messages sent in conformity with Annex IV . 2 . The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub-areas XIV and V. E U R O PE A N C O M M U N IT IE S L O G -B O O K FO R N A FO SU B -A R E A 1 A N D IC E S SU B -A R E A S X IV A N D V V es se l's na m e Si de N o 1 1 1 ! 1 I I 1 C om m un it ie s' lic en ce N o D at e N oo n po sit io n (G M T) D ay M on th Y ea r L at itu de Lo ng itu de N A F O ­ di vi si on 09 1 1 1 1 1 1 lN 1 1 l l w 1 1 No L 115 / 16 Official Journal of the European Communities 30 . 4 . 83 T im e to w be ga n (G M T) T im e to w fin ­ is he d (G M T) H ou rs fis he d D ep th (m et re s) P os it io n at st ar t of to w Ty pe of ge ar N um be r of ne ts o r lin es us ed M es h si ze Ca tch by sp ec ies (ki lo gr am s  ro un d we ig ht ) L at i ­ tu de Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed ­ fis h (1 03 ) G re en ­ la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ier (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) \ \ I \ K ep t l l I I I \ \ l \ l D is ca rd ed I I I I I I K ep t I l I \ I \ l D is ca rd ed I \ I \ I \ I \ K ep t I I I I I \ D is ca rd ed l K ep t \ \ I \ \ \ D is ca rd ed I I I \ \ I \ I K ep t l I I I I \ | | \ \ I I I I \ D is ca rd ed I I I I \ K ep t \ \ I I l I | | I l \ I l D is ca rd ed I I | | I I I I I l | | I I l K ep t l i I l I I I I I I I I I D is ca rd ed I \ Su b- to tal fo rd ay K ep t I I I | | \ I I \ I I D is ca rd ed To tal fo rv oy ag e K ep t D is ca rd ed Ro un d we ig ht (ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we igh t( kil og ram s) pr oc es se d to da y fo rr ed uc tio n I I l \ | | I I I | | T ot al R em ar ks M as te r's sig na tu re 30 . 4 . 83 Official Journal of the European Communities No L 115 / 17 ANNEX JV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community , or 1.1.2 . that part of sub-area 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries situated under the jurisdiction of Denmark or Canada: ( a ) the information specified under point 1.5 below; (b ) the quantity ( in kilograms ) of each species of fish in the hold ; ( c ) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a ) the information specified under 1.4 below; (b ) the quantity ( in kilograms) of each species of fish in the hold; (c) the quantity ( in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area or NAFO sub-area in which the catches were taken ; (e ) the quantity ( in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kilograms ) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 : information referred to under ( a), ( b ), ( c), ( d ), (e ) and ( f); (g ) the quantity ( in kilograms ) of discards specified by species since the previous transmission. 1.3 . A notice of leaving at least 48 hours prior to the vessel's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV. 1.4 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1.1 when fishing for herring and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring: ( a ) the information specified under 1.5 below ; No L 115 / 18 Official Journal of the European Communities 30 . 4 . 83 ( b ) the quantity ( in kilograms ) of each species caught since the previous transmission ; ( c ) the ICES division or NAFO sub-area in which the catches were made . 1.5 . ( a ) the name, call sign , identification numbers and letters of the vessel and the name of its master ; ( b ) the licence number if the vessel is under licence ; ( c ) the serial number of the message; (d ) identification of the type of message; (e ) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand RÃ ¸nne OXP OXB OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST Scheveningen Oostende North Foreland Humber Cullercoats Wick GNF GKZ GCC Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon FFC OZN OXF Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg OXI Central GodthÃ ¥b OYS OZM OXJ Godhavn Thorshavn 22239 LGN Velferdsstasjon FÃ ¦ringerhamm Bergen Farsund Floro Rogaland TjÃ ¸rne Alesund LGZ LGL LGQ LGT LGA 30 . 4 . 83 Official Journal of the European Communities No L 115 / 19 4 . Form of communications The information specified under point 1 concering the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1.1 and 1.1.2 : 'IN',  message when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  weekly message : 'WKL',  three-day message: '2 WKL',  message concerning scheduled exit from the zone referred to under 1.1.2 : 'NL',  the geographical position ,  the ICES sub-area or NAFO sub-area in which fishing is expected to commence ,  the date on which fishing is expected to commence ,  the quantity ( in kilograms) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made ,  the quantity ( in kilograms ) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made ,  the quantity ( in kilograms ) of each species landed in a port of the Community since the previous transmission ,  the name of the master ,  the quantity ( in kilograms) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis ), B. Hake (Merluccius merluccius ), C. Greenland halibut (Reinhardtius hippoglossoides ), D. Cod (Gadus morhua), E. Haddock {Melanogrammus aeglefinus ), F. Halibut (Hippoglossus hippoglossus ), G. Mackerel (Scomber scombrus), H. Horse mackerel (Trachurus trachurus ), I. Round-nose grenadier (Coryphaenoides rupestris ), J. Saithe (Pollachius virens ), K. Whiting (Merlangus merlangus ), No L 115 / 20 Official Journal of the European Communities 30 . 4 . 83  L Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp .),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa ),  P. Norway pout (Trisopterus esmarkii ),  Q. Ling (Molva molva),  R. Other ,  S. Shrimp (Pandalidae),  T. Anchovy (Engraulis encrassicholus),  U. Redfish ( Sebastes spp .),  V. American plaice (Hypoglossoides platessoides),  W. Squid ( Illex ),  X. Yellowtail (Limanda ferruginea ),  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia ).  BB . Tusk (Brosme brosme).